
	
		I
		112th CONGRESS
		2d Session
		H. R. 5038
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on chocolate
		  confectionery products filled with caramel or sugar-based paste imported in
		  bulk quantities but ready for consumption in their condition as
		  imported.
	
	
		1.Chocolate confectionery
			 products filled with caramel or sugar-based paste imported in bulk quantities
			 but ready for consumption in their condition as imported
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Chocolate confectionery products filled with caramel or
						sugar-based paste imported in bulk quantities but ready for consumption in
						their condition as imported (provided for in subheading
						1806.90.59)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
